Citation Nr: 1434996	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  12-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1965 to October 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is needed prior to the adjudication of the claim.  Specifically, VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

VA guidance states that if an Air Force Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS, performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  This applies only during the Vietnam era, from February 28, 1961, to May 7, 1975.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.qq.

If the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, a memorandum for the record from M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, paragraph 10(qq) should be placed in the claims file and a request for information sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  Id.

The Veteran asserts that he was exposed to herbicides while working on the flight line at the perimeter of U-Tapao Royal Thai Air Force Base (RTAFB) between July and September 1968.  His service records confirm his presence at U-Tapao RTAFB as a jet engine mechanic.  He has provided a statement from a fellow servicemember who also served at U-Tapao RTAFB who indicated that "[t]he aircraft were tightly packed on the tarmac and close to the edge" near the security forces "guarding the perimeter at the edge of the tarmac."  The question of whether his duties placed him on or near the perimeter of the base is in dispute.  A review of the record does not show the procedures outlined in the VA Adjudication Manual were complied with.  Therefore, remand is required.  

The case is REMANDED for the following action:

1. The AOJ should contact the appropriate authority to determine whether the Veteran's service in Thailand was consistent with his being exposed to herbicides while he was present in that country.  The AOJ is instructed to proceed as outlined in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR):

a. An appropriate request should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for information it can provide to corroborate the Veteran's claimed exposure to herbicides while the Veteran was station at U-Tapao, in Thailand.

b. In particular, the JSRRC should attempt to verify whether the Veteran's military occupational specialty as a jet engine mechanic would have placed him near the perimeter of the base.

2. Thereafter, the RO should produce a formal memorandum for the file documenting efforts to obtain information regarding tactical herbicide exposure and making a finding regarding whether the Veteran was exposed to herbicides while he served in Thailand.

3. The AOJ should then arrange of the appropriate examination to determine the nature and etiology of his Parkinson's disease.  The examiner must review the record in conjunction with the examination.  Based on the examination and review of the record the examiner should provide opinions that respond to the following:

a. If the Veteran was exposed to tactical herbicides in Thailand, is it at least as likely as not (a 50% percent or higher probability) that his Parkinson's disease is related to his service, to include as due to exposure to herbicides/Agent Orange? 

b. If it is determined that the Veteran was not exposed to tactical herbicides in Thailand, is it at least as likely as not (a 50% percent or higher probability) that his Parkinson's disease is otherwise related to his service? 

The examiner must explain the rationale for all opinions.

4. Thereafter, the AOJ should review the record and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



